CATES, Judge.
This is an original petition for a writ of mandamus to compel the Circuit Court of Blount County “to issue a ruling on” Davis’s petition for writ of error coram nobis filed there October 6, 1964.
There is no showing by Davis that his case is preferred and that, like Abou Ben Adhem, his name leads all the rest. We cannot take judicial notice of the state of the trial docket of a circuit court.'
Therefore, there is nothing to show that the circuit court has, in effect, refused to act on Davis’s petition. Carnley v. State ex rel. West Boylston Mfg. Co., 250 Ala. 403, 34 So.2d 681.
The Attorney General’s motion to strike is well taken.
Petition stricken, writ denied.